DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 12/02/2021 regarding application 16/097,965. In Applicant’s amendment:
Claims 22 and 32 have been amended.
Claims 24 and 34 have been canceled.
Claims 45-46 have been added as new claims.
	Claims 22, 25-32, 35-38 and 40-46 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 12/02/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see pages 8-12, filed on 12/02/2021, with respect to the 35 U.S.C. § 103 rejection of Claims 22, 25-32, 35-38 and 40-46 have been fully considered and is found to be not persuasive. 	
		The 35 U.S.C. § 103 rejection of Claims 22, 24-28, 32, 34-38 and 43 from the previous non-final office action dated on 09/02/2021 is amended according to new grounds of rejection. 	Therefore, this argument is moot. 

Response to Prior Art Arguments
4. 		Applicant’s prior art arguments with respect to Claims 22, 24-28, 32, 34-38 and 43 have 	been fully considered, but are moot in view of the new grounds of rejection (see Applicant 	Remarks, Pages 8-12, dated 12/02/2021).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

6.		Claims 22, 24-28, 32, 34-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable 	over Foreign Patent Application (EP 0994431 A2) to Byravabhotia, and in view of US Patent # 	(US 5,933,813 A) to Teicher.
		Regarding Independent Claim 22, Byravabhotia method for an electronic price label 	system, the electronic price label system (see at least Byravabhotia: ¶ [0014] & Fig. 1. 	Byravabhotia notes a EPL system item #16 in Fig. 1.) comprising:
	- a plurality of electronic price labels (see at least Byravabhotia: ¶ [0015] & Fig. 1. Byravabhotia 	notes a plurality of electronic price labels (EPLs) item #22 in Fig. 1.);
	- a base station controller (see at least Byravabhotia: ¶ [0014] & ¶ [0016]. Byravabhotia 	communication base stations (CBSs) 28. See also Fig. 1.);
	- at least one base station (see at least Byravabhotia: ¶ [0014] & Figs. 1-2.);
	- a product database in which products are listed (see at least Byravabhotia: ¶ [0027] & Fig. 2. 	Byravabhotia notes EPLs 22 include a data registers 54 and a display 56. Data registers 54 contain 	data, usually price data and promotional data, sent from EPL control software 30. The data is 	displayed by displays 56. See Fig. 2.)
	- wherein the electronic price labels are electronic price labels which are attached to products 	(see at least Byravabhotia: ¶ [0002] & Figs. 1-2. Byravabhotia notes that EPLs typically display the 	price of corresponding merchandise items on transaction establishment shelves and are typically 	attached to a rail along the leading edge of the shelves. A transaction establishment may contain 	thousands of EPLs to display the prices of the merchandise items.), said method 	comprising the 	steps of:
	- performing an inventory check or query of the products in a store (see at least Byravabhotia:  	¶ [0029-0031] & Fig. 2.)
	- determining new prices for a product, wherein the new prices are determined at least in part 	based on sales of the product or at least in part based on sales of a group of products, and the 	sales of the product or the sales of the group of products are determined based on the 	inventory check or query (see at least Byravabhotia: ¶ [0040] & Fig. 3. Byravabhotia notes that line entry for each item sold in the transaction establishment. 	Each line entry has at least an item identification entry (ITEM ID) and a PLU price entry (PLU 	PRICE). Also at ¶ [0016]: “Data scheduler 38 schedules EPL messages, such as price change 	messages, to be sent to EPLs 22 through CBSs 28. CBS manager 36 schedules transmission of 	messages to EPLs 22 and the reception of status messages from EPLs 22 for predetermined time 	slots.” The inventory check is shown at paragraphs ¶ [0027-0031].)
	- sending the new prices of the product to a respective electronic price label of the plurality of 	electronic price labels linked to the product (see at least Byravabhotia: ¶ [0024] & Fig. 1. 	Byravabhotia notes that POS terminal 20 sends item identification information to transaction 	server 42 and transaction server 42 returns the corresponding price from PLU data file 46. EPL 	system 16 obtains prices from PLU data file 46 and may additionally obtain promotional data 	from PLU data file 46 or some other source.  At ¶ [0055]: “In step 74, EPL control software 30 	sends the message to target EPL 22.”)
	- storing the received new prices of the product by the respective electronic price label (see at 	least Byravabhotia: ¶ [0018] & Figs. 2-3. Byravabhotia notes that applications 33 obtain prices 	from PLU data file 46 as they are entered using input device 40 or after they have been stored 	within PLU data file 46.)
Byravabhotia method for an electronic price label system doesn’t explicitly teach the following:
- waiting by the electronic price labels for a price activation signal from the electronic price label system;
- changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal;
- wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system
Teicher however in the analogous art for an electronic price label system teaches the following:
- waiting by the electronic price labels for a price activation signal from the electronic price label system (see at least Teicher: Fig. 6-7 & Col. 8, Lns. 1-27. Teicher notes that after waiting for, say, six hours (block 175), the basic price is announced, or the special sale announcement is cancelled (block 176). A waiting period of 30 minutes then takes place (block 177), until the basic price is reactivated (block 178) at the POS sensor unit 103. The foregoing delay is made for in-store customers who have picked up an item combination under the reduced price. After a delay of, say, 2 hours (block 185), the effect of the new price-reduction is checked (block 186). If the sales are still insufficient, another price-reduction iteration is initiated (block 182). Otherwise, the sale is maintained for another, say, four hours (block 187), and then the basic price is announced (block 188) and then reactivated (block 190) after a delay (block 189) made for in-store customers who have purchased items under the reduced price.)
- changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
- wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system (see at least Teicher: Figs. 10A-10B & Col. 9, Lns. 57-65. Teicher notes that when an "updated prices" command is received (block 230, FIG. 10B), either automatically at a predetermined hour, or under the merchant decision through the merchant interface 102 of FIG. 1, a single global command is broadcasted (block 231), to change the contents message number register 214 in all displays 210 to "2", irrespective of the display address stored in its register 214. This causes a simultaneous, global change of the contents of the information shown 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electronic price label and the new pricing data for a product of Byravabhotia method with the aforementioned teachings of waiting by the electronic price labels for a price activation signal from the electronic price label system & changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal & wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system of Teicher, with the motivation to allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed. By using such displays, the system of the present invention may take all the time needed to prepare for an alternative price list, and then change and activate the new price list at once (see Teicher:  Col. 9, Lns. 17-23).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Teicher, the results of the combination were predictable.

Regarding Independent Claim 32, Byravabhotia system for an electronic price label system, the electronic price label system (see at least Byravabhotia: ¶ [0014] & Fig. 1. Byravabhotia notes a EPL system item #16 in Fig. 1.) comprising:
- a base station controller (see at least Byravabhotia: ¶ [0014] & ¶ [0016]. Byravabhotia  communication base stations (CBSs) 28. See also Fig. 1.);
- at least one base station (see at least Byravabhotia: ¶ [0014] & Figs. 1-2.);
a plurality of electronic price labels (see at least Byravabhotia: ¶ [0015] & Fig. 1. Byravabhotia notes a plurality of electronic price labels (EPLs) item #22 in Fig. 1.) and a product database in which products are listed (see at least Byravabhotia: ¶ [0027] & Fig. 2. Byravabhotia notes EPLs 22 include a data registers 54 and a display 56. Data registers 54 contain data, usually price data and promotional data, sent from EPL control software 30. The data is displayed by displays 56. wherein:
- the electronic price labels are electronic price labels which are configured to be attached to products (see at least Byravabhotia: ¶ [0002] & Figs. 1-2. Byravabhotia notes that EPLs typically display the price of corresponding merchandise items on transaction establishment shelves and are typically attached to a rail along the leading edge of the shelves. A transaction establishment may contain thousands of EPLs to display the prices of the merchandise items.) 
	- the electronic price label system is configured to perform an inventory check or query of the 	products in a store (see at least Byravabhotia: Fig. 2 & ¶ [0027-0031]. The inventory check is 	shown at paragraphs ¶ [0027-0031].), determine new prices for a product (see at least 	Byravabhotia: (see at least Byravabhotia: ¶ [0040] & Fig. 3. Byravabhotia notes that the PLU 	data file 46 includes a line entry 	for each item sold in the transaction establishment. Each line 	entry has at least an item identification entry (ITEM ID) and a PLU price entry (PLU PRICE).), 	and send the new prices of the product to a respective electronic price label of 	the plurality of 	electronic price labels linked to the product (see at least Byravabhotia: ¶ [0024] & Fig. 1. 	Byravabhotia notes that POS terminal 20 sends item identification information to 	transaction server 42 and transaction server 42 returns the corresponding price from PLU data 	file 46. EPL system 16 obtains prices from PLU data file 46 and may additionally obtain 	promotional data from PLU data file 46 or some other source.  At ¶ [0055]: “In step 74, EPL 	control software 30 sends the message to target EPL 22.”), wherein the new prices are 	determined at least in part based on sales of the product or at least in part based on sales of 	a group of products, and the sales of the product or the sales of the group of products are 	determined based on the inventory check or query (see at least 	Byravabhotia: ¶ [0040] & Fig. 3. 	Byravabhotia notes that the PLU data file 46 includes a line entry for each item sold in the 	transaction establishment. Each line entry has at least an item 	identification entry (ITEM ID) 	and a PLU price entry (PLU PRICE). Also at ¶ [0016]: “Data scheduler 38 schedules EPL 	messages, such as price change messages, to be sent to EPLs 22 	through CBSs 28. CBS manager 	36 schedules transmission of messages to EPLs 22 and the reception of status messages 	from 	EPLs 22 for predetermined time slots.” The inventory check is shown at paragraphs ¶ [0027-0031].)
	- the respective electronic price label is configured to store the received new prices of the 	product (see at 	least Byravabhotia: ¶ [0018] & Figs. 2-3. Byravabhotia notes that applications 33 	obtain prices from PLU data file 46 as they are entered using input device 40 or after they have 	been stored within PLU data file 46.)
Byravabhotia system for an electronic price label system doesn’t explicitly teach the following:
- the respective electronic price label is configured to wait for a price activation signal from the electronic price label system;
- the respective electronic price label is configured to change the displayed price to the received new price in response to receiving the price activation signal from the base station of the electronic price label system;
- wherein the electronic price label system is configured to send the price activation signal, as a broadcast message, from the base station of the electronic price label system
- wherein all of the plurality of electronic price labels change the displayed prices to the received new prices simultaneously in response to the price activation signal
Teicher however in the analogous art for an electronic price label system teaches the following:
- the respective electronic price label is configured to wait for a price activation signal from the electronic price label system (see at least Teicher: Fig. 6-7 & Col. 8, Lns. 1-27. Teicher notes that after waiting for, say, six hours (block 175), the basic price is announced, or the special sale announcement is cancelled (block 176). A waiting period of 30 minutes then takes place (block 177), until the basic price is reactivated (block 178) at the POS sensor unit 103. The foregoing delay is made for in-store customers who have picked up an item combination under the reduced price. After a delay of, say, 2 hours (block 185), the effect of the new price-reduction is checked (block 186). If the sales are still insufficient, another price-reduction iteration is initiated (block 182). Otherwise, the sale is maintained for another, say, four hours (block 187), and then the basic price is announced (block 188) and then reactivated (block 190) after a delay (block 189) made for in-store customers who have purchased items under the reduced price.)
- the respective electronic price label is configured to change the displayed price to the received new price in response to receiving the price activation signal from the base station of the electronic price label system (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
- wherein the electronic price label system is configured to send the price activation signal, as a broadcast message, from the base station of the electronic price label system (see at least Teicher: Figs. 10A-10B & Col. 9, Lns. 57-65. Teicher notes that when an "updated prices" command is received (block 230, FIG. 10B), either automatically at a predetermined hour, or under the merchant decision through the merchant interface 102 of FIG. 1, a single global command is broadcasted (block 231), to change the contents message number register 214 in all displays 210 to "2", irrespective of the display address stored in its register 214. This causes a simultaneous, global change of the contents of the information shown on the screen 211 of all displays 210.)
- wherein all of the plurality of electronic price labels change the displayed prices to the received new prices simultaneously in response to the price activation signal (see at least Teicher: Col. 9, Lns. 33-57 & Figs. 10A-10B. Teicher notes that if many prices are to be changed at once, as happens for example, in the global price-reduction of FIG. 4, then the actual price change in thousands of electronic shelf labels and signs would take many minutes, which may cause temporary discrepancies, for example between the prices shown on electronic signs and prices shown on electronic shelf labels. To allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed, as described in FIGS. 10, 10A and 10B. “When a display 210 receives through its receiver 215 such a message, its controller 216 checks whether the address in the message matches the address stored in the address register 217. If so, it changes the contents of message register 212B to specify the future price included in the received message. However, the content of the message shown on the screen 211 is still that of message register 212A, because the content of its active message number register is still "1". When all displays 210 have been updated in this way, the store computer system 101 is ready, (block 223), for a global price change.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing Byravabhotia system with the aforementioned teachings of waiting by the electronic price labels for a price activation signal from the electronic price label system & changing the displayed price at the respective electronic price label to the received new price in response to receiving the price activation signal from the base station of the electronic price label system, all of the plurality of electronic price labels changing the displayed prices to the received new prices simultaneously in response to the price activation signal & wherein the price activation signal is sent as a broadcast message from the base station of the electronic price label system of Teicher, with the motivation to allow for a simultaneous change of many displays, which may include both electronic shelf labels and electronic signs, a multiple-register display is proposed. By using such displays, the system of the present invention may take all the time needed to prepare for an alternative price list, and then change and activate the new price list at once (see Teicher:  Col. 9, Lns. 17-23).
Further, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Teicher, the results of the combination were predictable.

Regarding Dependent Claims 25 and 35, Byravabhotia / Teicher method / system for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Byravabhotia further teaches the method / system for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label during an inventory check (see at least Byravabhotia: ¶ [0027-0031]. Byravabhotia notes that an inventory check where the EPL assignment file 48 contains assignments of EPLs 22 to merchandise items and may additionally contain price checksum information for price verification. EPL characteristics file 50 contains detailed information for each of EPLs 22. This detailed information is used by EPL applications 33 in tailoring messages to EPLs 22. In more detail, EPL assignment file 48 includes a line entry for each EPL 22 in EPL system 16. Each line entry has an item identification entry (ITEM ID), an EPL identification entry (EPL ID), and an EPL checksum value entry (EPL CHECK). See also Fig. 2.)

Dependent Claims 26 and 36, Byravabhotia / Teicher method / system for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Byravabhotia further teaches the method / system for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label at predefined times (see at least Byravabhotia: ¶ [0016] & ¶ [0020]. Byravabhotia notes that the CBS manager 36 schedules transmission of messages to EPLs 22 and the reception of status messages from EPLs 22 for predetermined time slots. CBS manager 36 also schedules transmission of messages acknowledging the identification of EPLs 22. EPL terminal 24 includes a built-in time keeping device, commonly referred to as a system clock, which is synchronized with current time, in order to automatically execute the tasks at their scheduled times.)

Regarding Dependent Claims 27 and 37, Byravabhotia / Teicher method / system for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Byravabhotia further teaches the method / system for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label via wireless communication (see at least Byravabhotia: ¶ [0010] & ¶ [0016]. Byravabhotia notes that the present invention resides in an electronic price label (EPL) system comprising: a plurality of EPLs within a plurality of different types of EPLs; and a computer adapted to determine the characteristics of the EPLs, obtain content for messages to be sent to the EPLs, verify that the content is compatible with the characteristics of the EPLs, and to send the messages to the EPLs only if the content is compatible with the characteristics of the EPLs. Data scheduler 38 schedules EPL messages, such as price change messages, to be sent to EPLs 22 through CBSs 28. Examiner cites MPEP § 2112 Requirements of Rejection based on Inherency: here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.").)

Regarding Dependent Claims 28 and 38, Byravabhotia / Teicher method / system for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Byravabhotia further teaches the method / system for an electronic price label system comprising:
- wherein the new prices for the product are sent to the electronic price label as a data file (see at least Byravabhotia: ¶ [0024] & ¶ [0040]. Byravabhotia notes that the POS terminal 20 sends item identification information to transaction server 42 and transaction server 42 returns the corresponding price from PLU data file 46. EPL system 16 obtains prices from PLU data file 46 and may additionally obtain promotional data from PLU data file 46 or some other source. PLU data file 46 includes a line entry for each item sold in the transaction establishment. Each line entry has at least an item identification entry (ITEM ID) and a PLU price entry (PLU PRICE).)

Regarding Dependent Claims 43 and 45, Byravabhotia / Teicher method / system for an electronic price label system teaches the limitations of Independent Claims 22 and 32 above, and Byravabhotia further teaches the method / system for an electronic price label system comprising:
- wherein each of the plurality of electronic price labels has multiple memory locations for the new prices, and includes multiple different views stored in the memory locations to display the new prices (see at least Byravabhotia: ¶ [0034]. Byravabhotia notes that new EPLs may contain a different memory architecture requiring fewer data registers 54. EPL control software 30 and some of applications 33 must know the number of characters per data register 54 in order to properly limit the number of characters they command EPLs 22 to display at a single time. Also at ¶ [0037]: “Entry ENUN LIST identifies punctuation characters, such as a period and a comma, that are displayed at specific locations by display 56.”)

7.		Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding Dependent Claims 29 and 40, Byravabhotia / Teicher method / system for an electronic price label system doesn’t explicitly teach the following:
wherein the electronic price label system is configured to determine the new prices for the product, wherein the new price is based at least in part on: 
- a current price of the product, 
- a ratio of the currently used sales time to the total duration of the sales season, and 
- a ratio of the sales (number of products or revenue) of the products in a previous observation time frame to the planned sales (number of products or revenue) of products in the observation time frame, and the electronic price label system is configured to send the determined new price for the product to an electronic price label linked to the product
Brick however in the analogous art for an electronic price label system teaches the following:
wherein the electronic price label system is configured to determine a new prices for the product, wherein the new price is based at least in part on: 
- a current price of the product, 
- a ratio of the currently used sales time to the total duration of the sales season, and 
- a ratio of the sales (number of products or revenue) of the products in a previous observation time frame to the planned sales (number of products or revenue) of products in the observation time frame, and the electronic price label system is configured to send the determined new price for the product to an electronic price label linked to the product (see at least Brick: Col. 15, Ln. 60-67, Col. 16, Ln. 1-20, “It will be appreciated that the present invention provides significant versatility with regard to quick and easy price changes throughout a store. For instance, store management may desire to raise or lower prices during specific daily store hours, or during certain days of a week, month or year. As an example, a 24 hour grocery store may want to raise prices during late night and early morning hours when the only competition are convenience stores, and return to regular prices during daytime hours. Moreover, a store may want to temporarily lower prices during a holiday weekend when competitors are running numerous sales promotions.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified wherein the electronic price label system determines the new price for a product of Byravabhotia / Teicher with the aforementioned teachings of wherein the electronic price label system is configured to determine the new prices  of Brick with the motivation to provides significant versatility with regard to quick and easy price changes throughout a store (see at least Brick: Col. 15, Lns. 60-62).
Furthermore, the claimed invention is merely a combination of old elements in a similar field for an electronic price label system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Brick, the results of the combination were predictable.

8.		Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Byravabhotia / Teicher / Brick, and in further view of US Patent Application (US 2013/0030871 A1) to Schwitzky.
		Regarding Dependent Claims 30 and 41, Byravabhotia / Teicher / Brick method / system for an electronic price label system doesn’t explicitly teach the following:
wherein the new prices for the product is determined on the basis of the following equation: 
B2=B1 * (1+Pf * w/Tw) * (((Cw +Fw)/2)-Cw)/Cw) 
wherein 
B2 is a new sales price,
B1 is a previous sales price, 
Pf is a progress factor, 
w is a currently used sales time
Tw is a planned sales time, 
Cw is planned sales (number of products or revenue) of products per observation timeframe, and 
Fw is sales (number of products or revenue) of products during previous observation timeframe
Schwitzky however in the analogous art for an electronic price label system teaches the following:
wherein the new prices for the product is determined on the basis of the following equation: 

wherein 
B2 is a new sales price,
B1 is a previous sales price, 
Pf is a progress factor, 
w is a currently used sales time 
Tw is a planned sales time 
Cw is planned sales (number of products or revenue) of products per observation timeframe, and 
Fw is sales (number of products or revenue) of products during previous observation timeframe, (see at least Schwitzky: Paragraphs [0094] - [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein the electronic price label system is configured to determine the new price for a product on the basis of the following equation: Wherein: B2 is a new sales price; B1 is a previous sales price; Pf is a progress factor; w is a currently used sales time; Tw is a planned sales time; Cw is a planned sales (number of products or revenue) of products per observation timeframe; and Fw is sales (number of products or revenue) of products during previous observation timeframe of Schwitzky in the system of Byravabhotia /Teicher/Brick because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Schwitzky to the system of Byravabhotia /Teicher/Brick would have yielded predictable results and resulted in an improved system. Applying the technique of Schwitzky to the system of Byravabhotia / Teicher / Brick would have been recognized by one of ordinary skill in the art as resulting in automatically adjusting the current price of the offer based at least in part on demand for the offer, wherein demand for the offer is based at least in part on one or more variables that each reflect the measured or interest in the offer by the one or more consumers; and determining whether any of the one or more consumers has purchased the offer (see at least Schwitzky: ¶ [abstract])

9.		Claims 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Byravabhotia / Teicher / Brick, and in further view of US Patent Application (US 2005/0125297 A1) to Goodwin.
Regarding Dependent Claims 31 and 42, Byravabhotia / Teicher/ Brick method / system for an electronic price label system doesn’t explicitly teach the following:
- wherein the electronic price label system comprises a minimum price and/or maximum price for a product and if the determined new price would be less than the set minimum price, the set minimum price is used as a new price for a product and/or if the determined new price would be more than the set maximum price, the set maximum price is used as a new price for a product
Goodwin however in the analogous art for an electronic price label system teaches the following:
- wherein the electronic price label system comprises a minimum price and/or maximum price for a product and if the determined new price would be less than the set minimum price, the set minimum price is used as a new price for a product and/or if the determined new price would be more than the set maximum price, the set maximum price is used as a new price for a product (see at least Goodwin: ¶ [0007], “dividing the information into ranges, obtaining first information displayed by the electronic price label, obtaining second information which is more recent than the first information, determining whether the first information equals the second information, and if the first information does not equal the second information, obtaining a threshold for the second information, determining whether the first information is within the threshold, and sending a message to the electronic price label containing the second information and a command to display the second information instead of the first information if the first information is outside the threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included wherein the electronic price label system comprises a minimum price and/or maximum price for a product and if the determined new price would be less than the set minimum price, the set minimum price is used as a new price for a product and/or if the determined new price would be more than the set maximum price, the set maximum price is used as a new price for a product of Goodwin in the system of Byravabhotia / Teicher / Brick because the claimed invention is merely a combination of old, well- known elements, and in combination each element merely would have performed the same function as it did separately. 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Goodwin to the system of Byravabhotia / Teicher / Brick would have yielded predictable results and resulted in an improved system. Applying the technique of Goodwin to the system of Byravabhotia / Teicher / Brick would have been recognized by one of ordinary skill 

Examining Claims with Respect to Prior Art
10. 		As previously indicated in the non-final office action dated on 09/02/2021 regarding allowability over the prior art for Dependent Claim 44, Examiner deems that the grounds of prior art rejection(s) have been overcome for Dependent Claims 44 and 46. 
Therefore, Claims 44 and 46 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form (e.g., for both Independent Claim 22 and Independent Claim 32) including all of the limitations of the base claim and any intervening claims.
		Regarding Dependent Claims 44 and 46, Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
		“wherein the electronic labels answer the broadcast message from the base station by modulating the reflecting power of the base station signal through changing a load state of antennas in the electronic labels”.
The closest prior arts of record are:
1) US Patent # (US 6,243,690 B1) to Adamec;
2) Foreign Application (EP0994431 A2) to Byravabhotla;
3) US Patent # (US 7,287,001 B1) – Falls;
4) US Patent # (US 5,933,813 A1) – Teicher
		Regarding the Adamec reference, Adamec teaches that an EPL computer transmits polling signals to one or more EPLs. In order to respond to the poll, an EPL “reflects” the polling signal back to the EPL computer within a predetermined time interval of receiving the polling signal. A good analogy of the RF modulated backscatter acknowledgment signal is a mirror reflection. If two men face each other, one with a flashlight and the other with a mirror, the man with the mirror can send an acknowledgment to the man with the flashlight by reflecting the beam of light back to him. Similarly, the man with the mirror may indicate the opposite by not reflecting the light of the flashlight. This does not explicitly teach or suggest where the actual modulation affects changing a load state of antennas in the electronic labels.
Adamec either individually nor in combination does not teach or suggest: 
		“wherein the electronic labels answer the broadcast message from the base station by modulating the reflecting power of the base station signal through changing a load state of antennas in the electronic labels”
		Regarding the Byravabhotla reference, Byravabhotla teaches that an electronic price label (EPL) system which verifies that an EPL supports content of a message before sending the message. The system includes a plurality of EPLs within a plurality of different types of EPLs, and a computer which determines characteristics of the EPLs, obtains content for messages to be sent to the EPLs, verifies that the content is compatible with the characteristics of the EPLs, and sends the messages to the EPLs only if the content is compatible with the characteristics of the EPLs.
However, Byravabhotla either individually nor in combination does not teach or suggest: 
		“wherein the electronic labels answer the broadcast message from the base station by modulating the reflecting power of the base station signal through changing a load state of antennas in the electronic labels”
Regarding the 3rd reference, Falls teaches that the gondola controller 48 (FIG. 3) would send a signal to the module 52 to light the LED's 135 when the product that correlates with that module 52 is on sale. At the end of the sale period, the gondola controller 48 would send a signal to the module 52 to turn off the LED's 135. It should be noted that the present invention has the ability to run information controller 42, gondola controller 48, and the modules 52 to put into practice special sales events where any or all item prices are changed or lowered a predetermined time for a specified period. The LED's 135 could cooperate by flashing in a predetermined fashion.
However, Falls either individually or in combination does not teach or suggest: 
	- “wherein the electronic labels answer the broadcast message from the base station by modulating the reflecting power of the base station signal through changing a load state of antennas in the electronic labels”.
Regarding the 4th reference, Teicher teaches that the combination reduced price is activated at the POS sensor unit 103 (block 173) and announced (block 174) normally through the electronic signs 133 and 134 (FIG. 1B), without changing the individual electronic shelf labels 135, except for the display of an optional "COMBO" mark on the screen, which encourages the customer to look for the sale details at the signs. After waiting for, say, six hours (block 175), the basic price is announced, or the special sale announcement is cancelled (block 176). A waiting period of 30 minutes then takes place (block 177), until the basic price is reactivated (block 178) 
However, Teicher either individually or in combination does not teach or suggest: 
- “wherein the electronic labels answer the broadcast message from the base station by modulating the reflecting power of the base station signal through changing a load state of antennas in the electronic labels”.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patent and/or US PG Pub Documents
US PG Pub (US 2002/0109603 A1) – Methods and apparatus for an electronic shelf label communication system;
US PG Pub (US 2009/0273443 A1) – Display of an Electronic Shelf Label;
US PG Pub (US 2013/0027189 A1) – Electronic Price Label System;
US PG Pub (US 2014/0210692 A1) – System for remote management of electronic shelf display modules;
US PG Pub (US 2014/0279126 A1) – Product management using electronic price labels;
US Patent # (US 5,663,963 A) – Method for detecting and reporting failures in EPL systems;
US Patent # (US 5,794,215 A) – Method of optimizing electronic price label systems;
US Patent # (US 6,026,373 A) – Method of sending messages to an electronic price label;
US Patent # (US 6,035,437 A) – Communication device and method for electronic price label systems;
US Patent # (US 6,211,773 B1) – Remote control device and method for electronic price label systems;
US Patent # (US 6,243,690 B1) – Electronic price label including a plurality of separately addressable displays;
US Patent # (US 7,026,913 B2) – Methods and apparatus for self-diagnosing electronic price labels;
US PG Pub (US 2005/0030158 A1) – Retail Signage Management System;
US PG Pub (US 2007/0181678 A1) – Handheld Device in an Electronic Labelling System;
US PG Pub (US 2013/0343326 A1) – Transferring of Information in Electronic Price Label Systems;
US Patent # (US 5,818,346 A) – Method of Locating Electronic Price Labels in Transaction Establishments;
US Patent # (US 6,621,407 B1) – Auxiliary Display Recognition System and Method for an Electronic Price Label System;
US Patent # (US 7,287,001 B1) – Electronic Product Information Display System;
US Patent # (US 7,743,983 B1) – Method and Apparatus for Locating Electronic Shelf Labels
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.


		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683